 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    AUDREY LUDLUM, individually and
      for others similarly situated,                NO: 4:18-CV-5192-TOR
 8
                                Plaintiff,          ORDER ON VOLUNTARY
 9                                                  DISMISSAL WITH PREJUDICE
            v.
10
      C&I ENGINEERING, LLC,
11
                                Defendant.
12

13         BEFORE THE COURT Is the Parties’ Joint Motion For Dismissal With

14   Prejudice and Without the Award of Attorneys’ Fees or Costs (ECF No. 34). The

15   stipulation is filed pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and

16   provides that above-entitled action and all causes therein should be dismissed with

17   prejudice and without the award of attorneys’ fees or costs to any party. The Court

18   has reviewed the record and files herein, and is fully informed.

19         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

20   a court order by filing a stipulation signed by all parties who have appeared.



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, the above-

 3   entitled action and all causes therein are DISMISSED with prejudice and without

 4   the award of attorneys’ fees or costs to any party.

 5         All deadlines, hearings and trial are VACATED.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED September 30, 2019.

 9

10                                   THOMAS O. RICE
                              Chief United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
